     Case 1:20-cv-01992-SHR-EB Document 11 Filed 01/07/21 Page 1 of 15




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EMMANUEL GONZALEZ,                     :
   Petitioner,                         :
                                       :     No. 1:20-cv-1992
      v.                               :
                                       :     (Judge Rambo)
CATRICIA HOWARD,                       :
    Respondent                         :

                             MEMORANDUM

      On October 29, 2020, pro se Petitioner Emmanuel Gonzalez (“Petitioner”),

who is currently incarcerated at the Federal Correctional Institution Allenwood-

Medium in White Deer, Pennsylvania (“FCI Allenwood-Medium”), initiated the

above-captioned action by filing a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241. (Doc. No. 1.) Petitioner maintains that the Bureau of Prisons

(“BOP”) is violating his Eighth Amendment rights by failing to provide safe living

conditions during the COVID-19 pandemic. (Id.) Petitioner asserts that: (1) his

mental health is “deteriorating” because of the pandemic; (2) FCI Allenwood-

Medium is providing inadequate testing; (3) social distancing is impossible

because he has a cellmate; and (4) FCI Allenwood-Medium has an inadequate

HVAC system to eliminate COVID-19. (Id. at 6-7.) As relief, he requests that the

Court order the BOP to “enlarge[] home confinement for ALL nonviolent, elderly

65 and older, and people with underlying health conditions that meet CDC
      Case 1:20-cv-01992-SHR-EB Document 11 Filed 01/07/21 Page 2 of 15




guidelines, including people with PTSD, depression, anxiety, bipolar and any

cognitive impairment [that] is not expected to recover.” (Id. at 7.) Following an

Order to show cause (Doc. No. 6), Respondent filed a response on December 15,

2020 (Doc. No. 10). To date, Petitioner has filed neither a traverse nor a motion

seeking an extension of time to do so. Accordingly, because the time period for

filing a traverse has expired, Petitioner’s § 2241 petition is ripe for disposition.

I.    BACKGROUND

      A.     The BOP’s Response to COVID-19

      To mitigate the spread of COVID-19, the BOP has modified its operations

nationally. See COVID-19 Coronavirus, https://www.bop.gov/coronavirus (select

“BOP COVID-19 Modified Operations Plan” hyperlink) (last accessed December

16, 2020, 12:05 p.m.). These modified operations are to provide for limited inmate

movement in order to “prevent congregate gathering and maximize social

distancing.” Id. The BOP has implemented enhanced health screenings of staff at

all locations. Id. Moreover, all newly admitted inmates are screened for COVID-

19, including a symptom screen, temperature check, and an approved viral PCR

test. Id. Inmates who are asymptomatic and/or test positive are placed in medical

isolation; inmates who are asymptomatic and test negative are placed in

quarantine. Id. Inmates remain in isolation until they test negative or are cleared

                                           2
      Case 1:20-cv-01992-SHR-EB Document 11 Filed 01/07/21 Page 3 of 15




by medical staff. Id. All inmates are tested again before transfer to a new facility.

Id.

      The BOP is also requiring that contractor access be restricted to those

performing essential services, religious worship services, and necessary

maintenance. Id. All contractors “must undergo a COVID-19 screening and

temperature check prior to entry.” Id. All volunteer visits have been suspended

“unless approved by the Deputy Director of the BOP.” Id. Inmate movement “in

small numbers” is authorized for commissary, laundry, showers three (3) times per

week, and telephone and TRULINCS access. Id.

      B.     Use of Home Confinement by the BOP

      The BOP has exclusive discretion to “designate the place of [a] prisoner’s

imprisonment.” 18 U.S.C. § 3621(a). Pursuant to this authority, the BOP may

“place a prisoner in home confinement for the shorter of 10 percent of the term of

imprisonment of that prisoner or 6 months.” 18 U.S.C. § 3624(c)(2). The BOP

“shall, to the extent practicable, place prisoners with lower risk levels and lower

needs on home confinement for the maximum amount of time permitted under this

paragraph.” Id.

      On March 26, 2020, the Attorney General issued a Memorandum

encouraging the BOP to prioritize home confinement, as appropriate, in response

                                          3
     Case 1:20-cv-01992-SHR-EB Document 11 Filed 01/07/21 Page 4 of 15




to the COVID-19 pandemic. See Prioritization of Home Confinement as

Appropriate in Response to COVID-19 Pandemic,

https://www.bop.gov/coronavirus/docs/bop_memo_home_confinement.pdf (last

accessed Dec. 16, 2020 1:11 p.m.). To determine whether home confinement

should be authorized, the Attorney General directed the BOP to consider “the

totality of circumstances for each individual inmate, the statutory requirements for

home confinement,” and the following non-exhaustive discretionary factors: (1)

the age and vulnerability of the inmate to COVID-19, in accordance with Centers

for Disease Control (“CDC”) guidelines: (2) the security level of the facility

currently holding the inmate; (3) the inmate’s conduct in prison; (4) the inmate’s

score under the Prisoner Assessment Tool Targeting Estimated Risk and Need

(“PATTERN”); (5) whether the inmate “has a demonstrated and verifiable re-entry

plan that will prevent recidivism and maximize public safety”); and (6) the

inmate’s crime of conviction and “assessment of the danger posed by the inmate to

the community.” Id.

      On March 27, 2020, the Coronavirus Aid, Relief, and Economic Security

Act (“CARES Act”) was implemented, authorizing the Attorney General and the

BOP to “lengthen the maximum amount of time for which the Director is

authorized to place a prisoner in home confinement” due to the COVID-19

                                          4
     Case 1:20-cv-01992-SHR-EB Document 11 Filed 01/07/21 Page 5 of 15




pandemic. CARES Act, Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281 (2020).

On April 3, 2020, the Attorney General issued a memorandum authorizing the

Director of the BOP to maximize the use of home confinement for appropriate

inmates held at facilities where the Director determines COVID-19 has materially

affected operations. Increasing Use of Home Confinement at Institutions Most

Affected by COVID-19, https://www.justice.gov/file/1266661/download (last

accessed Dec. 16, 2020 1:21 p.m.). This memorandum increased the number of

inmates to be assessed for home confinement and directed that the BOP prioritize

the most vulnerable inmates at the most affected facilities. Id. The memorandum

stressed that the BOP should “continue making the careful, individualized

determinations BOP makes in the typical case” to remain faithful to its duty to

protect the public. Id. As of January 4, 2021, the BOP has 8,020 inmates on home

confinement, with a total number of 19,654 inmates being placed in home

confinement from March 26, 2020. COVID-19 Home Confinement Information,

https://www.bop.gov/coronavirus (last accessed Jan. 4, 2021 7:16 a.m.).

      C.     Facts Regarding Petitioner

      Petitioner is currently serving a 120-month term of imprisonment imposed

by the United States District Court for the District of New Jersey for conspiracy to

distribute a controlled substance. (Doc. No. 10-2 at 4.) He is 36 years old and has

                                          5
      Case 1:20-cv-01992-SHR-EB Document 11 Filed 01/07/21 Page 6 of 15




been assigned a CARE1 medical status, indicating that he is healthy or requires

only simple chronic care. (Id. at 14; Doc. No. 10 at 9.) Petitioner has been

assigned a low security classification and a medium recidivism risk PATTERN.

(Doc. No. 10-2 at 14.)

      On November 24, 2020, a PCR nasal swab test collected from Petitioner on

the previous day returned with a positive result for coronavirus. (Id. at 17.) On

November 26, 2020, a Physician’s Assistant conducted an initial evaluation of

Petitioner following his positive result. (Id. at 19-20.) At that time, Petitioner

denied experiencing any symptoms. (Id. at 19.) His vital signs, respiration rate,

and oxygen saturation levels were within normal limits. (Id.) Petitioner was

instructed to seek care immediately if his condition worsened. (Id. at 20.)

Petitioner received additional screenings on November 27, 2020, November 30,

2020, December 1, 2020, December 2, 2020, and December 3, 2020. (Id. at 21-

25.) On each occasion, Petitioner was asymptomatic, and his vitals were within

normal limits. (Id.) On December 3, 2020, Petitioner completed his ten (10) days

of isolation and was cleared from isolation because he was free of symptoms. (Id.

at 21.) Petitioner is considered to be recovered from COVID-19. (Id. at 14.) As

of January 4, 2021, there were 141 inmate and twenty-two (22) staff COVID-19

cases at FCI Allenwood-Medium. See COVID-19 Coronavirus,

                                           6
         Case 1:20-cv-01992-SHR-EB Document 11 Filed 01/07/21 Page 7 of 15




https://www.bop.gov/coronavirus (select “Full breakdown and additional details”

hyperlink and search for FCI Allenwood-Medium) (last accessed Jan. 4, 2021 7:17

a.m.).

         Petitioner also references his mental health in his § 2241 petition. The

record, however, reflects that Petitioner was last seen by psychology services on

June 18, 2020. (Doc. No. 10-2 at 26.) During that visit, Petitioner “noted that his

anxiety continues to be a problem.” (Id.) Staff reminded Petitioner “of those

strategies discussed in earlier sessions of both cognitive and behavioral nature and

was encouraged to utilize these consistently to manage feelings of anxiety.” (Id.)

Petitioner “noted greater interest in following up with his PA to discuss further

medication options as he expressed belief the prescribed Buspar is not effective.”

(Id.) At that time, “[n]o further intervention appear[ed] warranted.” (Id.) During

a clinical encounter on October 26, 2020, medical staff noted that Petitioner’s

depression and anxiety were “well controlled” with medication and his prescription

for fluoxetine was renewed. (Id. at 27-30.)

         Under the standards set forth in the Attorney General’s memoranda,

Petitioner is not a priority candidate for home confinement because he is housed at

a medium security institution and has a medium risk of recidivism according to his

PATTERN score. (Id. at 14.) On September 3, 2020, Respondent responded to an

                                            7
      Case 1:20-cv-01992-SHR-EB Document 11 Filed 01/07/21 Page 8 of 15




email from Petitioner requesting approval or denial for home confinement. (Id. at

16.) Respondent told Petitioner that there was no record of him requesting home

confinement. (Id.) Petitioner never responded.

       The BOP’s computerized record of Petitioner’s administrative remedy

submissions indicates that he has filed no administrative remedies relating to home

confinement. (Id. at 6-13.) On September 17, 2020, Petitioner filed administrative

remedy 1047498-F1, requesting compassionate release. (Id. at 8.) The submission

was rejected because Petitioner did not sign the request. (Id.) He was instructed to

resubmit it in proper form. (Id.) On October 2, 2020, Petitioner submitted

administrative remedy 1050464-F1, again requesting compassionate release. (Id.

at 9.) In this remedy, Petitioner specifically requested a reduction in sentence or

compassionate release, not home confinement. (Id. at 10-13.) Respondent denied

his request on October 16, 2020. (Id. at 13.) 1

II.    DISCUSSION

       Respondent asserts that Petitioner’s § 2241 petition should be denied

because: (1) Petitioner failed to exhaust his administrative remedies; (2) BOP

decisions concerning home confinement are not subject to judicial review; and (3)




1
 Petitioner has a motion for a reduction of sentence pending before the sentencing court. See
United States v. Gonzalez, No. 3:16-cr-398 (D.N.J.) (Doc. No. 56).
                                               8
      Case 1:20-cv-01992-SHR-EB Document 11 Filed 01/07/21 Page 9 of 15




Petitioner cannot establish an Eighth Amendment violation.2 (Doc. No. 10 at 12.)

The Court considers each argument in turn.

       A.      Exhaustion of Administrative Remedies

       While § 2241 does not contain an explicit statutory exhaustion requirement,

the United States Court of Appeals for the Third Circuit has consistently required a

petitioner to exhaust his administrative remedies before filing a § 2241 petition.

Moscato v. Fed. Bureau of Prisons, 98 F.3d 757, 760 (3d Cir. 1996). Exhaustion is

required “for three reasons: (1) allowing the appropriate agency to develop a

factual record and apply its expertise facilitates judicial review; (2) permitting

agencies to grant the relief requested conserves judicial resources; and (3)

providing agencies the opportunity to correct their own errors fosters

administrative autonomy.” Id. at 761-62 (citing Bradshaw v. Carlson, 682 F.2d

1050, 1052 (3d Cir. 1981)). Thus, “a federal prisoner who . . . fails to exhaust his

administrative remedies because of a procedural default, and subsequently finds

closed all additional avenues of administrative remedy, cannot secure judicial


2
  The United States Court of Appeals for the Third Circuit recently concluded that immigration
detainees could proceed under § 2241 to challenge allegedly unconstitutional conditions of
confinement due to the COVID-19 pandemic. Hope v. Warden York Cty. Prison, 972 F.3d 310,
324-25 (3d Cir. 2020). The Third Circuit cautioned that it was “not creating a garden variety cause
of action.” Id. at 324. In light of Hope, the Court “will assume, without deciding, that it has
jurisdiction under § 2241 to consider a federal prisoner’s COVID-19 related conditions of
confinement claim.” Byrne v. Ortiz, No. 20-12268 (RBK), 2020 WL 7022670, at *3 (D.N.J. Nov.
30, 2020).
                                                9
     Case 1:20-cv-01992-SHR-EB Document 11 Filed 01/07/21 Page 10 of 15




review of his habeas claim absent a showing of cause and prejudice.” Id. at 762.

Exhaustion, however, is not required when it would not promote these goals, such

as when exhaustion would be futile. See, e.g., Gambino v. Morris, 134 F.3d 156,

171 (3d Cir. 1998).

      This Court has recognized that a § 2241 petitioner seeking release to home

confinement due to the COVID-19 pandemic must first exhaust his administrative

remedies. See Gottstein v. Finley, No. 3:20-cv-935, 2020 WL 3078028, at *3-4

(M.D. Pa. June 10, 2020). To do so, an inmate must file a request with the Warden

and then file an appeal to the BOP’s Regional Director within twenty (20) days of

the date of the Warden’s response. 28 C.F.R. §§ 542.14 & 542.15(a). If his appeal

to the Regional Director is denied, the inmate must appeal that decision to the

BOP’s General Counsel within thirty (30) days. Id. The appeal to the General

Counsel is the final level of administrative review. Id.

      In his § 2241 petition, Petitioner suggests that he is awaiting a response to

his request for home confinement. (Doc. No. 1 at 3.) The record, however,

reflects that while Petitioner has submitted requests for compassionate release, he

has not submitted an administrative remedy request regarding home confinement.

The Third Circuit recently reiterated that “strict compliance with . . . exhaustion

requirement[s] takes on added—and critical—importance” during the COVID-19

                                          10
     Case 1:20-cv-01992-SHR-EB Document 11 Filed 01/07/21 Page 11 of 15




pandemic “[g]iven the BOP’s shared desire for a safe and healthy prison

environment.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Based on

this principle, courts within the Third Circuit have routinely dismissed unexhausted

requests for home confinement due to the pandemic. See, e.g., Adams v. Trate, No.

1:20-cv-237, 2020 WL 7337806, at *2 (W.D. Pa. Dec. 14, 2020); Gottstein, 2020

WL 3078028, at *3; Jackson v. White, No. 3:20-cv-919, 2020 WL 3036075, at *5-

7 (M.D. Pa. June 5, 2020); Cordaro v. Finley, 3:10-cr-75, 2020 WL 2084960, at *4

(M.D. Pa. Apr. 30, 2020). The Court agrees with such reasoning and, therefore,

concludes that Petitioner’s § 2241 petition must be denied for failure to exhaust his

administrative remedies. Nevertheless, the Court will address the merits of his

petition below.

      B.     Merits of Petitioner’s § 2241 Petition

             1.    Home Confinement Request

      Even if Petitioner had exhausted his request for home confinement, the

Court could not grant his request because “the CARES Act provides the discretion

for determining early home confinement release solely to the BOP.” United States

v. Mathews, No. 2:86-cr-197, 2020 WL 6781946, at *2 (E.D. Pa. Nov. 18, 2020);

see also Adams, 2020 WL 7337806, at *2 (collecting cases); United States v.

Robinson, No. 4:07-cr-389-10, 2020 WL 5793002, at *5 n.2 (M.D. Pa. Sept. 28,

                                         11
     Case 1:20-cv-01992-SHR-EB Document 11 Filed 01/07/21 Page 12 of 15




2020) (noting that “the Court does not have the authority to grant [a request for

home confinement] in that the determination of an inmate’s place of incarceration

is committed to the discretion of the BOP director”). Attorney General Barr “used

this authority and set out the factors to guide the BOP’s determination in his March

26 and April 3 memoranda.” Aigebkaen v. Warden, No. 20-5732 (NLH), 2020 WL

6883438, at *4 (D.N.J. Nov. 24, 2020).

      The plain text of the CARES Act grants additional discretion to the Attorney

General and the BOP; it does not require the BOP to release all at-risk, non-violent

inmates on home confinement. Because “Congress has not identified any further

circumstance in which the Bureau either must grant” home confinement “or is

forbidden to do so . . . all [the Court] must decide is whether the Bureau, the

agency empowered to administer” the home confinement program, “has filled the

statutory gap ‘in a way that is reasonable.’” Lopez v. Davis, 531 U.S. 230, 242

(2001) (quoting NationsBank of N.C., N.A. v. Variable Annuity Life Ins. Co., 513

U.S. 251, 257 (1995)). Under the standards set forth in the Attorney General’s

memoranda, Petitioner is not a priority candidate for home confinement because he

is housed at a medium security institution and has a medium risk of recidivism

according to his PATTERN score. (Doc. No. 10-2 at 14.) Thus, Petitioner cannot

demonstrate that the BOP’s interpretation of the CARES Act is unreasonable as

                                          12
     Case 1:20-cv-01992-SHR-EB Document 11 Filed 01/07/21 Page 13 of 15




applied to him. The Court, therefore, cannot grant Petitioner’s request to be

released on home confinement.

             2.     Eighth Amendment Claim

      In his § 2241 petition, Petitioner asserts, in a conclusory fashion, that the

conditions of his confinement at FCI Allenwood-Medium violate the Eighth

Amendment. (Doc. No. 1 at 2.) Petitioner maintains that: (1) his mental health is

“deteriorating” because of the pandemic; (2) FCI Allenwood-Medium is providing

inadequate testing; (3) social distancing is impossible because he has a cellmate;

and (4) FCI Allenwood-Medium has an inadequate HVAC system to eliminate

COVID-19. (Id. at 6-7.)

      The Eighth Amendment guarantees a prisoner’s right to be free from “cruel

and unusual punishments” while in custody. Ricks v. Shover, 891 F.3d 468, 473

(3d Cir. 2018) (quoting Whitley v. Albers, 475 U.S. 312, 318 (1986) (quoting U.S.

Const. amend. VIII)). An Eighth Amendment claim challenging conditions of

confinement has two elements: (1) the deprivation asserted must be “sufficiently

serious” to violate the Constitution, and (2) the prison official or officials

responsible for the deprivation “must have a sufficiently culpable state of mind.”

Thomas v. Tice, 948 F.3d 133, 138 (3d Cir. 2020) (quoting Farmer v. Brennan, 511

U.S. 825, 834 (1994)). The second element can be proven by establishing that

                                           13
     Case 1:20-cv-01992-SHR-EB Document 11 Filed 01/07/21 Page 14 of 15




prison officials “acted with deliberate indifference to the inmate’s health or safety

or [to] conditions of confinement that violated the inmate’s constitutional rights.”

Id. (citation omitted). Stated differently, prison officials must “both know of and

disregard an excessive risk to inmate health or safety” or a violation of the

inmate’s constitutional rights. Mammana v. Fed. Bureau of Prisons, 934 F.3d 368,

373 (3d Cir. 2019) (citations omitted).

      The Court “recognize[s] that the prison setting raises unique concerns

regarding the spread of the COVID-19 virus since, by their very nature, prisons are

confined spaces unsuited for social distancing.” Rodriguez-Francisco v. White,

No. 1:20-cv-1076, 2020 WL 4260766, at *3 (M.D. Pa. July 24, 2020). However,

nothing in the record suggests that FCI Allenwood-Medium is not complying with

the modified parameters of operation set forth supra. While it is unfortunate that

Petitioner recently contracted COVID-19, the record reflects that he remained

asymptomatic and was able to be released from isolation after the ten (10)-day

isolation period. Moreover, Plaintiff’s claims of deteriorating mental health are

contradicted by his psychology records.

      Furthermore, contrary to Petitioner’s assertion, FCI Allenwood-Medium has

been testing for the COVID-19 virus. As of January 4, 2021, 929 inmates have

been tested, 459 with positive results. See COVID-19 Coronavirus,

                                          14
       Case 1:20-cv-01992-SHR-EB Document 11 Filed 01/07/21 Page 15 of 15




https://www.bop.gov/coronavirus (select “Learn more about the data and view

individual facility stats” hyperlink) (last accessed Jan. 4, 2021 7:19 a.m.). Staff

members have also been tested, with twenty-two (22) testing positive and fourteen

(14) fully recovered. See COVID-19 Coronavirus,

https://www.bop.gov/coronavirus (select “Full breakdown and additional details”

hyperlink and search for FCI Allenwood-Medium) (last accessed Jan. 4, 2021 7:18

a.m.). Thus, even when considering Petitioner’s mental health, he has neither

identified a sufficiently serious deprivation that rises to the level of an Eighth

Amendment violation nor has he established that officials at FCI Allenwood-

Medium have acted with deliberate indifference to his health or safety.

“[Petitioner] has not identified, let alone proven, any official conduct that exhibits

deliberate indifference to the health or safety or prisoners during this

unprecedented worldwide pandemic.” Rodriguez-Francisco, 2020 WL 4260766,

at *5. Thus, Petitioner is not entitled to the habeas relief he seeks.

III.    CONCLUSION

        For the foregoing reasons, the Court will deny Petitioner’s petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. No. 1.) An appropriate

Order follows.

                                         s/ Sylvia H. Rambo
                                         United States District Judge
                                           15
